December 3, 2004


Mr. Jeffery B. Thompson
Post Office Box 1201
Alto, NM 88312-1201


Mr. Michael S. Lee
The Lee Firm
615 N. Upper Broadway, Suite 708
Corpus Christi, TX 78477
Mr. Anthony C. Aguilar
Law Office of Tony Aguilar
11405 North Loop
El Paso, TX 79927-9523

Ms. Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs, Suite 230
Dallas, TX 75201

RE:   Case Number:  03-0703
      Court of Appeals Number:  08-02-00208-CV
      Trial Court Number:  2001-326

Style:      COLUMBUS P. BROWN, A/K/A C.P. BROWN
      v.
      ARTURO DE LA CRUZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise Pacheco |
|   |Ms. Edie Rubalcaba |
|   |Ms. Danica Lynn    |
|   |Milios             |